DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered.
 
Status
	Applicant’s reply dated 31 August 2022 to the previous Office action dated 01 March 2022 is acknowledged. Pursuant to amendments therein, claims 1, 3-8, 10-23, and 27 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 7 and 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 May 2020.
	Claims 1, 3-6, 8, 10-11, 23, and 27 are under current examination.

Response to Arguments
Applicant’s arguments, see remarks page 6, filed 31 August 2022, with respect to the rejections under 35 U.S.C. 103 made in the previous Office action have been fully considered and are persuasive, in that Zhao et al. (US 2008/0197324 A1; published 21 August 2008; of record) does not disclose cyclodextrin as now claimed.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2008/0197324 A1; published 21 August 2008; of record) in view of Horn ‘401 (US 2014/0378401 A1; published 25 December 2014; of record).
	Zhao et al. discloses an ophthalmic composition intended for application to eye or contact lens (paragraphs [0005], [0010]) which can be formulated as a contact lens packaging solution (claim 11; paragraph [0019]) wherein the composition may be in a container/packaging (paragraph [0067]) wherein the composition typically comprises suitable surfactants such as nonionic surfactants in amounts individually or in combination in amounts up to 8% (w/v) such as polysorbate (paragraph [0054]) and poloxamers such as poloxamer 407 and poloxamer 188 (paragraph [0056]) wherein the composition typically includes an effective amount of a tonicity adjusting component such as various inorganic salts such as sodium chloride to provide the desired degree of tonicity to the solution (paragraph [0064]) wherein the composition may include a viscosity enhancing/inducing component to enhance cleaning/wetting, condition the lens surface, act as a demulcent on the eye, provide a film on the lens to facilitate comfortable wearing of the contact lens, cushion the impact one the eye surface during placement of the lens, and alleviate eye irritation (paragraph [0060]) wherein the viscosity inducing component may be cellulose-derived polymers such as hydroxypropylmethyl cellulose (paragraph [0061]) wherein the viscosity inducing component is used in an amount effective to provide a viscosity of the solution in a range of 1.5 to 750 cps (i.e., centipoise) (paragraph [0062]) wherein the composition may include a phosphate buffer in a concentration of 0.004-0.2 Molar (i.e., 4-200 millimolar) (paragraph [0051]) wherein the buffer neutralizes acids or bases with relatively little or no change in the original pH (paragraph [0045]) wherein the starting pH is 6-9 (paragraph [0046]) wherein the composition may also include sorbitol which is a hexavalent sugar alcohol in an amount of 0.8-4% (w/v) (paragraph [0039]) wherein mucoadhesive components are used in ophthalmic compositions such as contact lens solutions (paragraphs [0006]-[0008]).
	Zhao et al. does not disclose polysorbate 80, polyoxyl castor oil, hydroxypropyl-gamma-cyclodextrin, polyethylene glycol having 400-20,000 MW, or mannitol as claimed.
	Horn ‘401 discloses ophthalmic formulations (title) wherein preferable nonionic surfactants therein include polysorbate 80, polyoxyl castor oil, and cyclodextrin (paragraph [0033]) such as hydroxypropyl-gamma-cyclodextrin (paragraph [0102]) wherein a mucoadhesive therein may be PEG 400 at a concentration of about 0.5-10% w/v (paragraph [0042]) wherein a tonicity agents/adjustors such as sodium chloride (e.g., saline solution) and mannitol are present therein at a concentration of 0.1-1% w/v (paragraphs [0029], [0249]) wherein viscosity agent HPMC is at a concentration of 0.5-0.8% w/v (paragraph [0060]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao et al. and Horn ‘401 by including in the ophthalmic composition of Zhao et al. as discussed above nonionic surfactants polysorbate 80, polyoxyl castor oil, and hydroxypropyl-gamma-cyclodextrin as suggested by Horn ‘401, and including therein about 0.5-10% w/v mucoadhesive PEG 400 as suggested by Horn ‘401, and including therein about 0.1-1% w/v tonicity agent/adjustor mannitol along with the sodium chloride therein (i.e., saline water), with a reasonable expectation of success.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to do so because Zhao et al. suggests including therein combinations of nonionic surfactants and Horn ‘401 teaches such nonionic surfactants as suitable for inclusion in ophthalmic compositions and it is prima facie obvious to combine equivalents known for the same purpose (i.e., nonionic surfactants for use in ophthalmic compositions) per MPEP 2144.06(I); and because Zhao et al. suggests inclusion of mucoadhesive components in ophthalmic compositions such as contact lens solutions and Horn ‘401 teaches PEG 400 as a mucoadhesive agent suitable for ophthalmic compositions and the selection of a known material based on its suitability for its intended use (PEG 400 known for use as a mucoadhesive agent suitable for ophthalmic compositions) supports a prima facie obviousness determination per MPEP 2144.07; and because Zhao et al. suggests inclusion of tonicity adjusting component in ophthalmic compositions to provide the desired degree of tonicity and Horn ‘401 teaches mannitol as a tonicity agent/adjustor suitable for ophthalmic compositions and it is prima facie obvious to combine equivalents known for the same purpose (i.e., mannitol and sodium chloride for use as tonicity agent/adjustor in ophthalmic compositions) per MPEP 2144.06(I).  Such combination results in an ophthalmic composition formulated as a contact lens packaging solution in a container/packaging comprising nonionic surfactants in amounts individually or in combination of up to 8% (w/v) of polysorbate 80, poloxamer 407, poloxamer 188, polyoxyl castor oil, and hydroxypropyl-gamma-cyclodextrin; and HPMC; and about 0.5-10% w/v PEG 400; and about 0.1-1% w/v mannitol; and sodium chloride.  Such concentration range of nonionic surfactant combination of up to 8% w/v overlaps the claimed range of about 3-5.9% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 6, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zhao et al. as discussed above and to make the composition of Zhao et al. in view of Horn ‘401 as discussed above wherein the nonionic surfactants therein are all individually present in concentrations up to 8% (w/v) as suggested by Zhao et al., with a reasonable expectation of success.  Such ranges of up to 8% (w/v) overlap the claimed ranges, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 8, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zhao et al. as discussed above and to make the composition of Zhao et al. in view of Horn ‘401 as discussed above further comprising phosphate buffer in a concentration of 0.004-0.2 Molar (i.e., 4-200 millimolar), with a reasonable expectation of success.  Such concentration range of 4-200 millimolar overlaps the claimed range of about 3-5.5 millimolar, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Further regarding claim 8, the concentration of about 0.5-10% w/v of PEG 400 of the composition of Zhao et al. in view of Horn ‘401 as discussed above overlaps the claimed range of about 0.25-5% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Claims 1, 3-6, 8, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Horn ‘401 as applied to claims 1, 3, 5-6 and 8 above, and further in view of Salpekar et al. (US 6,440,366 B1; issued 27 August 2002; of record).
	Zhao et al. and Horn ‘401 are relied upon as discussed above.
	Zhao et al. and Horn ‘401 do not disclose magnesium chloride as in claim 4 or a blister pack as in claim 23.
	Salpekar et al. discloses contact lens packing solutions (title) wherein blister packs are used to individually package each contact lens in packaging solution for sale to the customer (column 1 lines 19-29) wherein the aqueous solutions typically are adjusted with tonicity agents such as sodium chloride and magnesium chloride in amounts of about 0.01-2.5% w/v to approximate the osmotic pressure of normal lacrimal fluids (column 6 lines 15-30).
	Regarding claim 4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao et al., Horn ‘401, and Salpekar et al. by including in the composition of Zhao et al. in view of Horn ‘401 as discussed above about 0.01-2.5% w/v magnesium chloride tonicity agent, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Zhao et al., Horn ‘401, and Salpekar et al. all suggest including tonicity agents in such ophthalmic compositions and because it is prima facie obvious to combine equivalents known for the same purpose (i.e., tonicity agents magnesium chloride, sodium chloride, and mannitol used in ophthalmic compositions) per MPEP 2144.06(I).  Such range of about 0.01-2.5% w/v overlaps the claimed range of about 0.05-0.1% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Further regarding claim 4, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zhao et al. and Horn ‘401 as discussed above and to make the composition of Zhao et al. in view of Horn ‘401 and Salpekar et al. as discussed above wherein the tonicity agent/adjustor sodium chloride therein has a concentration of 0.1-1% w/v as suggested by Horn ‘401 as a suitable concentration range for tonicity agents/adjustors in ophthalmic compositions, and such range overlaps the claimed range of about 0.1-0.75% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I), and to make the composition of Zhao et al. in view of Horn ‘401 and Salpekar et al. as discussed above wherein the viscosity agent HPMC is at a concentration of 0.5-0.8% w/v as suggested by Horn ‘401 as a suitable concentration range for viscosity agents in ophthalmic compositions.  Regarding the claimed concentration of mannitol of about 0.5-2.5% w/v, the concentration range of mannitol in the composition of Zhao et al. in view of Horn ‘401 and Salpekar et al. as discussed above is about 0.1-1% w/v which overlaps the claimed range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I). 
	Regarding claim 23, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao et al., Horn ‘401, and Salpekar et al. by using the blister pack of Salpekar et al. as the container for the contact lens packaging solution of Zhao et al. in view of Horn ‘401 as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to individually package each contact lens in packaging solution for convenient sale to the customer as suggested by Salpekar et al.

Allowable Subject Matter
Claims 10-11 and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: although Zhao et al., Horn ‘401, and Salpekar et al. disclose ophthalmic compositions as discussed above, they do not disclose or suggest individually or in combination all the specific constituents in the specific concentrations as in claims 10-11 and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617